Title: John Quincy Adams to James Madison, 18 August 1834
From: Adams, John Quincy
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Quincy
                                
                                 18. August 1834
                            
                        
                        
                        Your favour of the 30th. ulto. with its enclosures would have been received with unmingled pleasure, but for
                            the alloy of its intimations with regard to the state of your health—The partial relief which you have recently enjoyed,
                            I will hope may have been symptomatic of a more general renovation, and reserve for you yet years of comfort and
                            tranquility to witness the continual gigantic growth and unparalleled prosperity of our Country.
                        Mr George Joy was an acquaintance of my early youth, and a member of a family whose intimacy with mine
                            ascends to another generation, and antedates our Revolution of Independence—In the course of that struggle the family
                            separated into two parts, one of which yet remains in this Country and the other definitively emigrated and settled in the
                            fatherland—Mr George Joy has led the life of a Bachelor residing at least for the last twenty years, and I know not how
                            many more at the two places whence his Letter to Sir George Graham, and his letter to you are dated—that is at
                            Pentonville, and at N. 12 Paper buildings in the Temple—London—busying himself sometimes with trade and sometimes with
                            Politics, and bearing a characer congenial to his residences, about one half Englishman and the other half American.
                        During the time of our serious controversies with Great Britain, upon the conflicting pretensions of neutral
                            and belligerent rights, Mr Joy was always extremely solicitous for the preservation, and then for the restoration of
                            Peace between the two Countries—He claimed to belong to both, and was one of those few persons who as a native of
                            Massachusetts, born before the Revolution, and having only a transient domicil in England since, might have a reasonable
                            claim to the rights of citizenship or of subjection transferable with his person, at his own option—
                        At the time of the issuing of the Orders in Council of Novr 1807—the immediate causes of our subsequent
                            embargo and for sometime before and after Mr Joy’s position was such as gave him the means of obtaining information of
                            the contemplated measures of the British Cabinet, before it was their intention to make them known; and I think I have
                            heard him state that he had communicated to you the intention to issue those orders in Council, some time before they were
                            published. I know he was afterwards a copious writer both for the National Intelligencer and of pamphlets published in
                            England—always with good intentions; but not always with good effect, so far as that could consist in producing an useful
                            result or in giving satisfaction to either of the parties at strife.
                        His Letter to Sir George Graham of the 12th of April last seems to me like a resurrection of dry bones—In
                            the present and probably future state of the civilized world, I can hardly conceive of another War for naval dominion, to
                            which the United States can be neutral—
                        Still less can I imagine that in any future naval War, the British Government will again deliberately and
                            perseveringly resort to the practice of impressment from our merchant vessels—It would perhaps be a favourable time for
                            negotiating an arrangement of the question with the British Government, but I should more than doubt the expediency of
                            making to them now the concessions for its adjustment, which the Commissioners at Ghent were authorised to propose. Mr
                            Joy says I gave it to him as my opinion that the question would be settled only by "hard knocks"—but I now hope they will
                            not be necessary—There seems a probability that the practice of impressment within the realm of England itself will ere
                            long be abolished, and with the lapse of time the identity of language and tribe between the British and American Seaman
                            will be constantly wearing away—so that there will be no pretext left for mistaking them for one another.
                        Mr Joy’s account of the reception of General La Fayette at Hamburg by our Countrymen, after his liberation
                            from the prison at Olmutz is quite interesting—I have a vivid remembrance of that incident, having passed through
                            Hamburg, a very few days after it occurred—I will ask your permission to retain that Letter for a reperusal, and perhaps
                            for reference, should the task assigned to me by the two houses of Congress not prove arduous beyond my strength—I will
                            return it hereafter; but no longer detain the other Letters—And this course I the more readily take as it will afford me
                            another opportunity of renewing to you the undeviating and grateful respect for your character and person, which I shall
                            carry with me to the last hour of my life
                        
                        
                            
                                John Quincy Adams.
                            
                        
                    